         2:18-cv-02039-EIL # 43         Page 1 of 2                                                          E-FILED
                                                                     Friday, 07 December, 2018 10:59:44 AM
                                                                                Clerk, U.S. District Court, ILCD




                      UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
CHAMBERS OF                                                                       338 U.S. COURTHOUSE
ERIC I. LONG                                                                         201 S. VINE STREET
MAGISTRATE JUDGE                                                                URBANA, ILLINOIS 61802
                                                                                TELEPHONE 217-373-5839
                                                                                 FACSIMILE 217-373-5840
                                                                              EMAIL long@ilcd.uscourts.gov

                                       December 7, 2018

Ms. Dana L. Dandridge
933 Garfield Pl.
Danville, IL 61832

       Re: Dandridge v. Ohl, et. al., Case 18-cv-2039

Dear Ms. Dandridge:

       The following attorneys have represented plaintiffs in employment matters before this
Court. You may continue your search for an attorney by contacting one or more of these offices:


William Faber                      Ronald Langacker                     Gerald W. Smith
236 N. Water St.                   102 E. Main St.                      Smith Law Firm
Suite 300                          Suite 100                            Suite 5B
Decatur, IL 62523                  Urbana, IL                           1002 Commercial Drive
217-425-9002                       217-954-1025                         P.O. Box 46
                                                                        Mahomet, IL 61853
Ajay Shah                          James P. Baker                       217-586-3755
300 S. Wacker Drive                Baker, Baker and
Suite 250                          Krajewski, LLC
Chicago, IL 60606                  415 S. Seventh Street
312-344-3401                       Springfield, IL 62701
                                   217-522-3445


        I would encourage you to ask any of these attorneys for a referral if they cannot handle
your case. Please understand that, by providing you this information, I am not endorsing or
recommending any one of these firms over the others or over any other attorney that you might
be able to locate.

                                                    Sincerely,

                                                    s/Eric I. Long

                                                1
2:18-cv-02039-EIL # 43   Page 2 of 2




                                    Eric I. Long
                                    U.S. Magistrate Judge




                                2
